Citation Nr: 0740052	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for disability 
manifested by blurred vision.

2.  Entitlement to a compensable rating for scar, right eye.

3.  Entitlement to a compensable initial rating and a rating 
in excess of 10 percent since March 9, 2005, for headaches 
with dizziness associated with sinusitis.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1981 to December 1992.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from May 2004, 
July 2004, and January 2005 rating decisions of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The matter of the ratings for headaches with dizziness 
associated with sinusitis, is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  The veteran's right eye vision problems in service were 
acute and transitory, and his current minimal loss of vision 
in the right eye is not shown to be etiologically related to 
his period of active service.

2.  The veteran's right eye scar does not exhibit a single 
characteristic of disfigurement, does not cause any 
limitation of function, and is not painful or unstable .


CONCLUSIONS OF LAW

1.  Service connection for blurred vision, right eye, is not 
warranted.  38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

2.  A compensable rating is not warranted for the veteran's 
right eye scar.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.118, Diagnostic Code (Code) 7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  Letters were provided in 
January 2003, January 2004, and June 2004, prior to the 
decisions on appeal.  The letters explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria; a September 2006 supplemental SOC readjudicated the 
matters after complete notice was given.  The veteran has had 
ample opportunity to respond/ supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.

The veteran's pertinent VA treatment records have been 
secured.  The RO arranged for VA examinations in April 2004, 
July 2004, and August 2005.  He failed to report for VA 
examinations scheduled in August 2006.  The Board notes that 
"[t]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  He has not 
identified any evidence that remains outstanding.  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claims.

II.  Factual Background

The veteran's service medical records (SMRs) show that he 
underwent septoplasty, right anterior ethmoidectomy with 
enlargement of the natural maxillary ostium and Caldwell-Luc 
on March 19, 1990.  He subsequently developed chemosis, 
proptosis and decreased vision.  He was then treated for a 
probable subperisteal and orbital abscess of the right eye on 
March 23, 1990.  He underwent a medial orbitotomy, right 
external ethmoidectomy, and drainage of subperiosteal and 
orbital abscess.  In April 1990, the veteran's vision was 
described as much improved.  In August 1990 and October 1990, 
he reported episodes of diplopia.  In November 1990, this was 
attributed to his surgery.  The service separation 
examination in May 1992 noted defective distant visual 
acuity, right eye, adequately corrected; and defective near 
visual acuity, right eye, adequately corrected.  The examiner 
noted that the veteran had fully recovered from his right eye 
surgery.

A VA scars examination was conducted in April 2004.  The 
examiner noted a tiny six millimeter by one millimeter almost 
invisible scar extending laterally transversely from the 
external canthus of the right eye.  The scar showed no sign 
of keloid, breakdown, attachment to deep structures or any 
other current problem.  The percentage of exposed skin 
affected was less than one percent, and the percentage of the 
entire body affected was less than one one-hundredth of one 
percent.  The examiner stated that there was "no 
disfigurement" and described the right eye scar as 
"currently non-symptomatic and non-disabling."

On a VA eye examination in July 2004, the veteran reported 
that the diplopia following his eye surgery in service had 
cleared, but that he now noticed a very slight distortion of 
vision in his right eye.  On examination, near vision without 
glasses was 20/20 in the left eye and 20/40 in the right eye.  
Far vision without glasses was 20/20 in the left eye and 
20/40 +2 letters in the right eye.  The pupils were round, 
regular, and responded to light.  Motility examination showed 
full excursions.  There was no evidence of tropia or phoria.  
The muscle balance was entirely normal.  Lids, lashes, and 
lacrimal apparatus were within normal limits.  On slit lamp 
examination, the anterior chambers were deep, and there were 
no cells or scarring of the cornea.  Discs, maculae, vessels, 
and periphery appeared entirely normal.  The examiner "could 
not find a defect which would explain the patient's minimal 
loss of vision in the right eye."  He further stated that a 
"careful examination of this patient did not reveal a 
precise etiology of the slight decrease in vision in the 
right eye."  

A VA examination in August 2005 requested that the veteran 
undergo an electronystagmogram (ENG) to evaluate his vision 
complaints.  This was scheduled in September 2005, however 
the veteran did not report for the examination.  As noted 
above, the veteran also failed to report for examinations 
scheduled in August 2006 that would have addressed a possible 
nexus between his current blurred vision of the right eye and 
the inservice findings, and would have reassessed the right 
eye scar for possible characteristics of disfigurement.

III.  Legal Criteria and Analysis

Service Connection for Blurred Vision, Right Eye

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247 (1999).

After the veteran was seen with diplopia in service following 
his surgery in 1990, more than two years passed before he was 
discharged from service, during which time no further right 
eye vision complaints or treatment were noted.  Postservice, 
the first indication of right eye vision loss was in 2004, 
more than a decade after the veteran's separation from 
service.  In light of the foregoing, the finding must be that 
the right eye vision complaints during service were acute and 
transitory, and that a chronic disability manifested by 
blurred vision of the right eye was not manifested in 
service.  Accordingly, service connection for blurred vision 
of the right eye on the basis that such disability became 
manifest in service and persisted is not warranted.

The veteran may still establish service connection for 
blurred vision of the right eye by competent evidence showing 
such disability is related to his complaints in service.  The 
preponderance of the competent medical evidence is against 
such a finding, as no physician has attributed the veteran's 
current slight vision loss of the right eye to an inservice 
cause.  As noted above, the VA examiner in July 2004 was 
unable to identify an etiology for the slight decrease in 
right eye vision identified on examination.  Again as noted, 
the veteran failed to report for an examination scheduled in 
August 2006 for the purpose of providing a medical opinion on 
a possible relationship between his current vision loss and 
his inservice treatment.  

As the veteran is a layperson, his own opinion is not 
competent evidence in the matter of etiology of his right eye 
vision loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-45 (1992).  In light of the foregoing, the Board 
concludes that the preponderance of the evidence is against 
this claim.  Accordingly, it must be denied.



Increased Rating for Right Eye Scar

Service connection for right eye scar was granted in a May 
2004 rating decision.  An initial noncompensable rating was 
assigned from December 2002.  The veteran disagreed with that 
rating.

Disability evaluations are assigned by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment of earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for compensable evaluation are not met.  
38 C.F.R. § 4.31.  In a claim disagreeing with the initial 
rating assigned following a grant of service connection, as 
here, separate ratings may be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's right eye scar is rated under Code 7800 (for 
disfigurement of the head, face, or neck).  Under this Code 
an 80 percent rating is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent rating is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrant a 30 percent rating.  
One characteristic of disfigurement warrants a 10 percent 
rating.

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are:  
a scar 5 or more inches (13 or more cm.) in length; scar at 
least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.).  Under 
note (3) the adjudicator is required to take into 
consideration unretouched color photographs when evaluating 
scars under these criteria.  38 C.F.R. § 4.118, Code 7800 
(2007).

In applying the regulatory criteria to the veteran's claim, 
the Board finds that the VA examination findings do not 
demonstrate a single characteristic of disfigurement 
resulting from the right eye scar.  The scar does not exceed 
5 inches in length, or one-quarter of an inch (0.6 cm) in 
width.  It is not adherent to underlying tissue, or hyper- or 
hypopigmented in an area exceeding six square inches.  It 
does not have abnormal skin texture in an area exceeding six 
square inches; nor does it have indurated and inflexible skin 
in an area exceeding six square inches.  In fact, the VA 
examiner described the scar as "non-symptomatic," "tiny" 
and "almost invisible."  

The Board has considered whether a compensable rating might 
be warranted under alternate rating criteria.  However, as 
the right eye scar is not shown to be unstable or painful, or 
to limit any function, a compensable rating under the 
alternate criteria of Codes 7803, 7804, 7805 is not 
warranted.  38 C.F.R. § 4.118.  As no potentially applicable 
criteria for a compensable rating for the veteran's right eye 
scar were met or approximated at any time during the appeal 
period, a compensable rating for this disability is not 
warranted for any period of time during the appeal period.  
See Fenderson, supra.  

The preponderance of the evidence is against the veteran's 
claim for a compensable rating for his right eye scar.  
Accordingly, the claim must be denied.

ORDER

Service connection for disability manifested by blurred 
vision is denied.

A compensable rating for scar, right eye, is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board 
is initiated by a notice of disagreement (NOD), and completed 
by a substantive appeal after an SOC is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
issuing a SOC, and finally the veteran, after receiving the 
SOC, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a January 2005 rating decision, the RO granted service 
connection for headaches with dizziness; a noncompensable 
rating was assigned from December 2002.  In March 2005, the 
veteran submitted a NOD with that rating.  In an October 2005 
rating decision, the RO increased the rating to 10 percent, 
from March 2005.  No SOC has been issued on the rating of 
this disability.  The Court has held that in such 
circumstances the matter must be remanded to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  In this regard, it is noteworthy that the claim is 
not before the Board at this time and will only be before the 
Board if the veteran files a timely substantive appeal.

Accordingly, the case is REMANDED for the following action:

The RO should issue an appropriate SOC in 
the matter of entitlement to a compensable 
initial rating and a rating in excess of 
10 percent since March 9, 2005, for 
headaches with dizziness associated with 
sinusitis.  The veteran must be advised of 
the time limit for filing a substantive 
appeal, and given the opportunity to 
respond.  If he timely perfects an appeal 
in this matter, it should be returned to 
the Board for further appellate 
consideration.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


